DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
Para. 0002:  The first sentence is a run-on sentence and should be revised for clarity.
Para. 0048: line 3, Applicant suggests changing “boxes the respective product picked up…” to “places the respective product picked up p1-p4 into a box.”, for clarity.
Para. 0055: Applicant should change, “to store said products”, to “to move said products” to clarify that products are being moved by the storage elements, and not “stored” by the storage elements.  Applicant should correct this in other places in the specification and claims.
Para. 0082: The term “obtaining module …that automatically obtains a respective storage position of the respective product” is unclear.  It appears that the system is actually determining a respective storage position of the products using various factors.  The products have not yet been stored.  Therefore, Applicant should change, “obtaining module 5” to “determining module 5”.  In line 2, Applicant should change, “automatically obtains” to “automatically determines”.  In line 6, “position obtained” should be “position determined”.  Even if Applicant keeps “obtaining module 5”, Applicant should still change “automatically obtains” to “automatically determines” and “position obtained” to “position determined” for clarity.
Para. 0083: line 4, Applicant should change, “depending on” to “depends on”.    
Para. 0088:  Applicant should change lines 5-7 to,  “as a function of the storage position determined, during the determining step, for the respective product that the respective boxing element must pick up or will have to pick up.”
The above list are a few examples of unclear language.  Applicant should review and revise the entire specification to ensure that the language is clear.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Below are examples of the claims as understood by the Examiner, however Applicant is encouraged to make changes as necessary.

Relative to claim 1, Applicant recommends revising the terms “obtaining” and “obtained” in lines 19-20 to “determining” or “determined” to describe the step of choosing a storage position of the product to be boxed.  The word “determine” or “determining” is clearer since the system of decides a best position of the product inside the storage zone based on various information.  The products have not yet been stored, and the system is not “obtaining” a position of the product already in the storage zone.  Applicant also recommends using the term “placing” products into a box, instead of “boxing products” in line 9 for clarity (however, this suggestion is minor).  
In lines 16-17, “said movement step” is unclear.  It appears that Applicant is referring to the step of moving the plurality of storage elements from the receiving zone.  Applicant also, does not need to include the terms, “a step of” before reciting the steps.  Relative to claim 1, does Applicant mean: 
“A method for boxing products comprising an operating sequence, said operating
sequence comprising the steps of: 
storing in a storage zone a predetermined number of products to be boxed; 
after said storage step, picking up the stored products from a respective starting position in said storage zone using a plurality of boxing elements; and
placing the products picked up into a box using said boxing elements; 
wherein: 
the step of storing products in a storage zone comprises: at least one step of moving a plurality of storage elements from a zone for receiving the products to said storage zone, each of said storage elements being configured to transport a respective product present in the respective storage element; 
wherein for each step of moving the plurality of storage elements from the zone for receiving the products, monitoring the presence or absence of a respective product in each storage element moved; 
the method (or operating sequence) further comprising:
automatically determining for each product to be boxed a respective storage position of the product to be boxed in the storage zone depending on the presence or absence of respective products in the respective storage elements; 
automatically setting up, for each boxing element, the starting position of the respective boxing element as a function of the determined storage position for the respective product to be boxed.”?

Relative to claim 3, in line 2, Applicant should change, “for each movement step”, to “for each step of moving the plurality of storage elements from the receiving zone”, or something similar, for clarity.  

Relative to claim 4, line 7, Applicant should change, “said picking up step” to “said step of picking up products using the boxing elements” to clarify that the step describing the steps performed by the boxing elements.  

Relative to claim 5, does Applicant should revise, “said boxing step is performed by means of a second movement”, to “said step of placing the products into the box is performed by at least a second movement…”, for clarity.

Relative to claim 6, “storage elements by means of which is performed is unclear.  Does Applicant mean: “wherein the number of the storage elements performing the storage step is different from said predetermined number of products to be boxed.”?

Relative to claim 7, does Applicant mean: “wherein said step of monitoring the presence or absence of products is performed by a sensor, operating between said receiving zone and storage zone.”?

Relative to claim 8, line 3, Applicant should change, “setting-up step” to “step of setting up each boxing element”, for clarity.

Relative to claim 9, does Applicant mean: 
“An apparatus for boxing products comprising: 
a storage unit for storing a predetermined number of products to be boxed in a storage zone; 
a boxing unit comprising a plurality of boxing elements, said boxing unit being configured so that each of said boxing elements, starting from a respective starting position with respect to said storage zone, picks up and boxes a respective product to be boxed; wherein: 
said storage unit comprises a plurality of storage elements each configured to move the products to be boxed from a receiving zone of the products to said storage zone, each of said storage elements being configured to transport a respective product present in the respective storage element; 
a monitoring unit that automatically monitors the presence or absence of a respective product in each storage element being moved from the receiving zone to the storage zone;  
an obtaining module that automatically determines, for each product to be boxed, a respective storage position of the respective product to be boxed in the storage zone depending on the presence or absence of respective products in the respective storage elements; 
a setting up unit that automatically sets up, for each boxing element, the starting position of the respective boxing element as a function of the storage position obtained of the respective product to be boxed.”?

Relative to claim 11, “boxing elements are integral with said first movement and second movement” in lines 11-12 and lines 15-16 are unclear.  Does Applicant mean:  “wherein: 
said storage elements define a row of storage elements; 
the storage elements are configured to move from said receiving zone to said storage zone by translation along the direction of extension of the row; 
said boxing unit comprises a shared support that supports the boxing elements, the support is oriented at least mainly along a longitudinal direction parallel to said direction of extension; 
the setting up unit is configured to automatically set up the respective starting position of each boxing element, and each boxing element moves along said support mechanically independently from the other boxing elements; 
wherein the boxing unit is configured to cause a first movement of the support such that the boxing elements pick up the respective products to be boxed by at least said first movement, said first movement comprising at least one component along a second direction transversal to said longitudinal direction; and
the boxing unit is further configured to cause a second movement of the support, such that the boxing elements box the respective products picked up by at least said second movement, said second movement comprising at least one component along a third direction transversal to said first direction and second direction.”?

Relative to claim 12, what is the “pick-up zone”?  This term is not clear.  Does Applicant mean: “wherein said monitoring unit comprises a sensor positioned between said receiving zone, and the area where products are picked up by the storage elements to detect the presence or absence of a respective product in each storage element”?
Appropriate clarification is required. 

Allowable Subject Matter
Claims 1-12 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Relative to claim 1, the prior art does not expressly disclose:
A method for boxing products comprising an operating sequence, said operating
sequence comprising: 
storing in a storage zone a predetermined number of products to be boxed; 
after said storage step, picking up the stored products from a respective starting position in said storage zone using a plurality of boxing elements; and
placing the products picked up into a box using said boxing elements; 
wherein: 
the step of storing products in a storage zone comprises: at least one step of moving a plurality of storage elements from a zone for receiving the products to said storage zone, each of said storage elements being configured to transport a respective product present in the respective storage element; 
wherein for each step of moving the plurality of storage elements from the zone for receiving the products, monitoring the presence or absence of a respective product in each storage element moved; 
the method (or operating sequence) further comprising:
automatically determining for each product to be boxed a respective storage position of the product to be boxed in the storage zone depending on the presence or absence of respective products in the respective storage elements; 
automatically setting up, for each boxing element, the starting position of the respective boxing element as a function of the determined storage position for the respective product to be boxed, as claimed.

Relative to claim 9, the prior art does not expressly disclose:
An apparatus for boxing products comprising: 
a storage unit for storing a predetermined number of products to be boxed in a storage zone; 
a boxing unit comprising a plurality of boxing elements, said boxing unit being configured so that each of said boxing elements, starting from a respective starting position with respect to said storage zone, picks up and boxes a respective product to be boxed; wherein: 
said storage unit comprises a plurality of storage elements each configured to move the products to be boxed from a receiving zone of the products to said storage zone, each of said storage elements being configured to transport a respective product present in the respective storage element; 
a monitoring unit that automatically monitors the presence or absence of a respective product in each storage element; 
an obtaining module that automatically determines, for each product to be boxed a respective storage position of the respective product to be boxed in the storage zone depending on the presence or absence of respective products in the respective storage elements; and
a setting up unit that automatically sets up, for each boxing element, the starting position of the respective boxing element as a function of the storage position obtained of the respective product to be boxed, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655